 STANDARD MOTOR PRODUCTS. INC.Standard Motor Products, Inc. and Claire Sylvan andAmy Gladstein. Cases 29-CA-5805 and 29-CA-5805-2November 2, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 25, 1979, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, Charging Party Gladstein filed abrief in answer to Respondent's exceptions, the Gen-eral Counsel and Charging Party Gladstein each filedcross-exceptions and a supporting brief, and Respon-dent filed a reply brief and a brief in answer to thecross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order,3as modified herein.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. In sec. Ill, B. 2. of hisDecision. the Administrative Law Judge finds that copies of leaflets distrib-uted to employees by Claire Sylvan on April 11 and 19 were placed in herpersonnel file. While the record clearly establishes that a copy of a subse-quent leaflet distnbuted to employees by Sylvan on May 6 was placed in herpersonnel file, the record does not establish that the April II and 19 leafletswere also included therein. Nevertheless, it is clear from the record thatRespondent had knowledge of the contents of the April I and 19 leaflets atall times material herein, and the erroneous factual finding of the Adminis-trative Law Judge as to the inclusion of these leaflets in Sylvan's personnelfile does not in any way affect the results which we reach in this case.2 The Administrative Law Judge found that Respondent unlawfully dis-charged Claire Sylvan because of its resentment of Sylvan's pointed criticismof some of Respondent's allegedly unfair personnel practices. These cnti-cisms were publicized by Sylvan in speeches made and in leaflets distributeddunng and after her unsuccessful campaign for election as local delegate tothe Union's national convention. Respondent excepts to the AdministrativeLaw Judge's finding on the grounds. nter aha, that Sylvan's verbal andwritten criticisms of Respondent were neither alleged nor litigated as a rea-son for Sylvan's discharge. We find no ment in Respondent's exceptionThus, in the General Counsel's opening statement at the hearing he madeclear that Sylvan's crticism of Respondent was part of the General Counsel'scase and. indeed, Respondent acknowledged as much in agreeing with theAdministrative Law Judge that an issue in question was not whether Sylvanwas justified in making her accusations about Respondent's practices, butinstead. "The issue is, did she propagandize? Was this one of the reasons thatthe company fired her? Or some such theory?" Also, on the final day of thehearing Respondent's counsel stated he understood that the theory of thecomplaint went beyond Sylvan's candidacy in a union election to include"other concerted activity." Consequently, we find that Respondent was fullyaware, throughout the course of the hearing. that Sylvan's cnticisms of itspractices, and Respondent's reaction thereto, were issues squarely raised andORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Standard Motor Products, Inc., Long Island City,Queens, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:4Substitute the following for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights which are guaranteed them in Section 7 ofthe Act."litigated with respect to the allegation that Respondent had unlawfully dis-charged Sylvan.I Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.' Although in the remedy section of his Decision, and in his proposednotice, the Administrative Law Judge recommends a narrow cease-and-de-sist order, he inadvertently set out a broad cease-and-desist order in hisrecommended Order. We adopt the Administrative l.aw Judge's recommen-dation of a narrow order under the circumstances of this case. and we herebymodify his recommended Order accordingly See Hickmortt Foods. Inc., 242NLRB 1357 (1979).DECISIONSIArLEMINI OF IHE CASESPAUI. BISCGYER. Administrative Law Judge: This proceed-ing, with all the parties represented, was heard before meon April 24-27. 1978. in Brooklyn, New York, on the con-solidated complaint of the General Counsel issued on Octo-ber 31, 1977.1 and the answer of Standard Motor Products,Inc., herein called Respondent or the Company. In issue arethe questions whether Respondent, in violation of Section8(a)(1) and (3) of the National Labor Relations Act, asamended,' discharged employee Claire Sylvan and assignedemployee Eric Bolding more arduous and less agreeable jobtasks than he was then performing because these employeesengaged in protected union and other concerted activities:' The consolidated complaint s based on a charge filed in Case 29 CA5805 on August 1, 1977. by Claire Sylvan, a copy of which was duly servedon Respondent by registered mail on the same date. and on a charge filed inCase 29-CA-5805 2 on October 25. 1977, by Attorney Amy Gladstein. acopy of which was similarly served on Respondent on October 27. 1977.2 Sec. 8(a( I ) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent, Sec. 7 provides that "lelmploy-ees shall have the right to self-organization, to form, join or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ..."Sec. 8(a)3), with certain qualifications not matenal herein, prohibits anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage member-ship in any labor organization246 NLRB No. 47331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand whether Respondent, in violation of Section 8(a)(l) ofthe Act, made a threat to assign employees less agreeablejob tasks than they were doing if they opposed union-sup-ported election candidates. At the close of the hearing, theGeneral Counsel and Respondent argued their positionsorally. Subsequently, Respondent and the Charging Partiesfiled briefs with me.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation with its principaloffice and place of business in Long Island City, Queens,New York, is engaged in the manufacture, sale, and distri-bution of automotive ignition and carburetor parts and re-lated products at this and other plants located in variousStates of the United States. The Long Island City plant isthe only one involved in this proceeding. Respondent, in theregular course of its business operations, annually shipsfrom this plant finished products valued in excess of$50,000 to points located outside New York State.It is conceded, and I find, that Respondent is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThere is no question that Local 365, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, herein called Local 365 or theUnion, is a labor organization wi:hin the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction, the Litigated QuestionsRespondent manufactures and sells automotive replace-ment parts in competition with the giants of the automobileindustry. Its employees at its Long Island City plant and itsBronx distribution center, some 900 in number at the timeof the hearing, have been represented for many years byLocal 365 pursuant to successive collective-bargainingagreements, the last one in effect at all material times beingfor a term from October 2, 1974, through October 1, 1977,with provision for renewal.' As will be fully discussed be-low, the General Counsel and Charging Party Sylvan con-tend that Sylvan was discharged on May 25, 1977, for op-posing Salvatore Mieli, the chairman of the shop committeeand Local 365's assertedly favored candidate, in an intra-union election for delegate to UAW's International conven-I Local 365's International, herein referred to as UAW, is also party to thisagreement. This contract, as well as the one executed in 1965, was concludedonly after a relatively long strike called by the Union. In addition to Respon-dent's employees, it appears that Local 365 represents employees of a num-ber of other companies.tion, and for her other protected union and concerted ac-tivities as an aggressive shop steward and a union dissidentwho accused the leadership of Local 365 of collaboratingwith Respondent to the detriment of the employees' inter-ests. Respondent, on the other hand, denies such motivationinsisting, instead, that Sylvan was terminated by her fore-man, John Maraventano, for cause for falsifying her pro-duction card in violation of rule 7 of the Company's rulesand regulations. That rule provides, "An employee falsify-ing a time card, production card or any other companydocuments will be discharged."4Also in issue are the ques-tions whether employee Eric Bolding was threatened onApril 25, 1977, by Director of Labor Relations Boris Jodywith assignment of disagreeable job tasks if he campaignedagainst or opposed in intraunion elections candidates whowere favored by Local 365 and whether Bolding was sopenalized on that date for supporting Sylvan's candidacyfor delegate to the UAW International convention. Here,too, Respondent denies these allegations. We turn to theevidence.B. The EvidenceI. Claire Sylvan's employment: her shop stewardshipSylvan was hired by Respondent on August 5, 1975, asan assembler in the electronics department (department 33)at its Long Island City plant. This department produceselectronic modules and voltage regulators which, accordingto Respondent, are the latest developments in automobileignition systems and upon which the Company's futurebusiness success depends. She worked in this departmentuntil her termination by her immediate foreman, JohnMaraventano' on May 25, 1977, under circumstances to bepresently discussed. Prior to her discharge, Respondent wassatisfied with Sylvan's work performance and her ability tomeet the production standards6required on the various jobsto which she was assigned, periodically raising her hourlywage rate from her starting rate of' $2.35 to the $3.87 sheearned at the time of her termination.Sylvan joined the Union after completing her 25-day pro-bationary period. Apparently she was not active in unionaffairs until the beginning of March 1977, although it ap-pears that before that time she occasionally gave severalfriends at the plant pieces of literature critical of certainconditions of employment and the Union's ready accept-ance of those conditions. There is no evidence of Respon-dent's awareness of these earlier activities of Sylvan, what-ever they amounted to.In the beginning of March 1977,7while Shop CommitteeChairman Mieli was discussing with several employees in4 Not involved in this case is rule 6, which provides: "An employee is topunch in and out his or her own time card only. Any employee found to bepunching in or punching out any time card other than their own will bedischarged."Maraventano was responsible for the P.C. (printed circuit or the oldergeneration of electronics) side of the department, while Ernie London, thegeneral foreman and his superior, was in charge of the "hybrid side" or themicro circuits.6 Employees are normally expected to produce at 100-percent efficiency,which means meeting the minimum standards determined by the Companyfor a particular job.'Unless otherwise indicated, all dates refer to 1977.332 STANDARD MOTOR PRODUCTS INC.the electronics department, including Sylvan. Respondent'sprohibition against drinking coffee in the locker room, theemployees raised the subject of the need for a shop stewardto represent the employees in their department and for theholding of an election for such purpose and proposed Syl-van's designation as shop steward. Disparaging Sylvan's de-sire to become a shop steward, Mieli vowed that Sylvanwould never achieve that position. In response. Sylvanstated that she was simply interested in having a democraticelection, to which the employees in the department wereentitled.8A few hours later Mieli returned and, despite hisprior declaration, offered Sylvan an appointment as shopsteward. Sylvan rejected the offer, asserting that an electionshould be held. Thereafter, during the lunch period, theemployees drew up a petition urging Sylvan to accept theproffered appointment and handed it to her. Persuaded bythis appeal, Sylvan later in the day accepted the temporaryappointment from Mieli, who, in a memo to Respondent'spersonnel department, notified it of Sylvan's appointmentfor 30 days.9Subsequently, an election was held on or aboutMarch 22, which Sylvan won, and the Company was ac-cordingly notified that Sylvan was the new permanent stew-ard for the electronics department as of the date.During her short tenure as shop steward,'0Sylvan han-dled two grievances for employee Everida Pachay and onefor employee Hermila Begazo and attended the company-union grievance meetings when these grievances were con-sidered. One of Pachay's grievances involved a verbal warn-ing for missing Saturday overtime, which was canceled onthe presentation of a reasonable excuse. The second one,which concerned a warning for lateness and absenteeism,was resolved against Pachay. As for the Begazo grievance,which involved her discharge for alleged violation of a com-pany rule, Respondent adhered to its decision." Sylvan alsoprotested to Foreman Maraventano, on behalf of employeeJay Coates, that, as a production worker on the wave soldermachine, Coates was performing higher rated maintenancework on his machine without being paid the higher rate.This protest did not result in the filing of a formal grievancebut instead, in a discussion in which Mieli, Committeeper-8 Art. I., sec. 7, of the parties' collective-bargaining agreement provides, inpertinent part, that "[tlhere shall be a steward for every department of ten(10) employees or more on each shift." However, since no steward was pre-viously elected or appointed, it appears that a shop committeeperson han-dled grievances and complaints which electronics department employ)eesmight have had before Sylvan's appointment as steward.9 It appears that, under the Union's rules. an election fir shop stewardmust be held within 30 days of a temporary appointment.'° Under the grievance procedure set forth in art. VI of the parties' collec-tive-bargaining agreement, the shop steward's responsibility is to discuss anemployee's grievance with the foreman as a first step in the procedure. If thematter is not resolved in the oral discussions, the steward reduces the griev-ance to writing, which is signed by the steward and the aggrieved employeeand presented to the foreman for his answer. This is step 2 in the grievanceprocedure. It appears that the steward is present at grievance meetings ofcompany and union representatives when the grievance he or she initiated isunder consideration." Sylvan assertedly believed that Begazo was discharged because she hadnominated Sylvan for shop steward. For this reason Sylvan included Begazoin the unfair labor practice charge Sylvan filed in the instant case on AugustI, 1977. However, Begazo's discharge was not included in the consolidatedcomplaint issued herein by the General Counsel. Sylvan also filed on thesame date a charge against the Union which alleged, among other things,that the Union caused the Company discriminatorily to discharge Begazo.Here, too, no complaint issues on such charge.son Lena McNeil, and Carlos Zayas, another committee-man, participated: Coates was persuaded to continue doingthe disputed work on McNeil's advice that his job might beupgraded. While Sylvan views her steward activities as oneof the reasons for her discharge, it is pertinent to note thatother shop stewards and committeepersons have for yearsprocessed grievances for employees throughout the plantwithout any evidence of resentment by Respondent or adisposition on its part to penalize these stewards or commit-teepersons for their activity. Indeed, any of those grievancesnot adjusted in the initial steps of the grievance procedurehave been ultimately resolved at regularly held Wednesdaygrievance meetings between company and union represen-tatives or by arbitration.2. Sylvan's campaign for delegate to the UAWInternational conventionShortly after becoming shop steward Sylvan nominatedherself to run against Shop Committee Chairman Mieli asplant delegate to the UAW International conventionsscheduled to be held on May 15 in Los Angeles, California.The election was conducted on April 20, after being post-poned on Sylvan's protest that insufficient time was allowedfor campaigning. Sylvan lost the election by a vote of some200 to Mieli's 400.In her campaign, Sylvan was severely critical of Respon-dent's policies and their acceptance by Local 365's incum-bent leadership. Among other things, she pointed out toemployees her opposition to forced overtime and discrimi-nation practiced by Respondent against Spanish-speakingand black workers, charging that the Union collaboratedwith the Company in maintaining those working condi-tions. On April 11 she distributed among the employees aleaflet outside the plant and posted one on the entrancedoor to the factory. The same leaflet was distributed by herhusband at the ('ompany's Bronx facility. In this leaflet,which Sylvan prepared with her husband's assistance inEnglish and Spanish. she appealed to the employees to"Drive Out The Bureaucrats" and elect her as conventiondelegate in order to "turn the UAW into a union of classstruggle." The leaflet then proceeded to attach Mieli... along with the rest of the UAW leadership [becausehel supports forced overtime and helps the company toenforce it. They defend the company's right to makeany rule and they help the company to enforce them.They support high and rising production rates. Theyrefuse to translate the contract and other union infor-mation and to force the company to translate its no-tices. They support the company's policy of excludingblack people from certain departments, and givingwomen and minorities the worst paying jobs.After continuing with an attack on UAW's discriminatorypolicies, imperialism, and United States foreign policy and2 An International convention is held by the UAW every 3 years for thepurpose of electing International officers, receiving reports of the conditionof the organization, and determining collective-bargaining policy and objec-ties on a national scale. The convention is not concerned with individualplant problems. Both Respondent's and the Union's officials den) that therewas any collaboration between them concerning the delegate election Nor isthere any evidence that Respondent ever intruded into prior intraunion elec-lions.333 DECISIONS OF NATIONAL ABOR RELATIONS BOARDasserting that Sylvan stood "for the working class havingpolitical power, that is socialism," the leaflet concludedwith the following demands:End forced overtime and higher production quotas.Strengthen health and safety provisions.End discrimination against minorities and womenstop deportations.Organize the unorganized.Auto companies Out of South Africa. Support liber-ation movements.On April 13, Sylvan attended a grievance meeting ofcompany and union representatives at which one of em-ployee Pachay's grievances was considered. At the conclu-sion of the meeting Director of Labor Relations Jody re-quested Sylvan to remain to hear his discussion with theunion members of the grievance committee, consisting ofMieli, Lena McNeil, and others. After making some re-marks about the theft problem in the plant, Jody expressedhis displeasure that leaflets were being handed out accusingthe Company and the Union of collaborating on raisingproduction rates. Obviously, this related to Sylvan's cam-paign propaganda. This led to a discussion in which Jodyand the union representatives agreed that the accusationwas unfair and false, and Jody suggested that the Unionought to do something about it. On this note, Sylvan re-turned to work.'"On April 19, a day before the election, Sylvan held a rallyin front of the plant after the day shift ended at 4:30 p.m.The rally was attended by some 60 employees and lastedabout 15 minutes. Standing near the doorway to the plantobserving the rally were General Foreman London andPlant Superintendent Kirschberger.'4Addressing the assem-blage, Sylvan again criticized the Company's mandatoryovertime policy, its unjustifiably high production rates, itsexclusion of black workers from skilled departments, itsfailure to upgrade non-English-speaking employees, and itsdischarge of employee Begazo because she had nominatedSylvan as steward. She also took the Union's leadership totask for not challenging the discriminatory treatment ac-corded employees and for collaborating with the Companyin enforcing the latter's policies. Moreover, on this occasionshe distributed antoher leaflet in English and Spanish of thesame general tenor as the one she had previously distrib-uted on April II11. In it she appealed to the employees tovote for her as convention delegate and to demonstrate atthe UAW convention in Los Angeles, and demanded theend of forced overtime, higher production quotas, discrimi-nation against minorities, and deportations. In addition, theleaflet urged full-paid maternity benefits, translation of' allcontracts, better safety rules, and a paid holiday on MartinLuther King's birthday. There is no question that Respon-" The foregoing April 13 episode reflects Sylvan's uncontradicted testi-mony. which I credit, although I am aware that she did not mention it in herinitial pretrial affidavit, dated August 10, 1977, and that it was first men-tioned in her supplemental affidavit given to the General Counsel's attorneyon April 19, 1978 a few days before the hearing in this case. In assessingSylvan's credibility, I have also taken into consideration the misrepresenta-tions she had made in her job application which is discussed in the remedysection of this Decision.4 There is a conflict in testimony not necessary to resolve as to whetherPersonnel Manager Bernard Slome was also there.dent was fully aware of Sylvan's campaign activities andthe above-described leaflets, which Respondent placed inSylvan's personnel file. Indeed, Director of Labor RelationsJody testified that "[a]nything that is being distributed,sooner or later or usually sooner, finds itself on [hisl desk."Following her loss of the delegate election Sylvan madeplans for her and other employees to attend a protest dem-onstration outside the convention hall in Los Angeles onMay 15. the opening day of the UAW convention. Thisdemonstration was sponsored by an organization with un-concealed political objectives. To raise funds to travel to theconvention Sylvan and her supporters sold raffle tickets atthe plant. On May 6, Sylvan distributed literature to em-ployees at the Bronx facility from 7 to 8 a.m., calling forsupport of the upcoming May 15 demonstration and thedefeat of the UAW "bureaucrats" who collaborate with the"bosses." Although essentially political in nature, one hand-bill specifically identified Respondent as one of the"bosses."Sylvan, whose regular shift at the Long Island City plantstarted at 8 a.m., telephoned the personnel office the samemorning of May 6 that she would be late for work, as shehad an appointment with an eye doctor or optometrist.Two days before, Sylvan had seen the plant nurse becauseshe was experiencing some trouble with her eye while atwork. At 10 a.m. (May 6)., after passing out leaflets at theBronx facility, Sylvan kept her appointment with her op-tometrist, who happened to be her uncle. In the meantime,Odet Stitt, the manager of the Bronx facility, who was un-der general instructions to inform Jody about any excep-tional occurrences at this facility which would be of interestto Jody, telephoned the personnel office and reported thatSylvan was seen there distributing leaflets before 8 a.m. Forthis reason, Personnel Manager Slome promptly directedSylvan's foreman, Maraventano, that as soon as Sylvan ar-rived, he was to bring her and Committeeperson LenaMcNeil'" to the fifth floor for a meeting.Such a meeting was subsequently held around lunchtime,which Shop Committee Chairman Mieli also attended, al-though not expressly invited by Slome. Slome inquired ofSylvan about her eye trouble and how she could be at theBronx facility if her eye were so painful. Sylvan explainedher eye problem; that she had visited the optometrist at 10a.m., which was the earliest time the optometrist could seeher: and that her presence at the Bronx facility did notinterfere with her medical appointment. As Sylvan had sub-mitted a note from the optometrist when she reported forwork, no disciplinary action was taken against her. In Syl-van's brief to the Administrative Law Judge, it is concededthat Respondent had a legitimate reason to inquire whetherSylvan had actually visited the optometrist. On the sameday, Stitt forwarded the literature Sylvan and "an unidenti-fied helper" had distributed on the indicated occasion, witha covering memo, to Jody. These documents were thenplaced in Sylvan's personnel file.Sylvan participated in the May 15 demonstration in LosAngeles, returning to work the following day sporting abright green button with the legend "Build A Class StruggleUAW," which she wore on her blue jeans for about a week15 The presence of a union representative when disciplinary action againstan employee is contemplated accords with prevailing plant practice.334 STANDARD MOTOR PRODUCTS. INC(.or so. Moreover, she discussed the demonstration with anumber of employees in the plant cafeteria.3. Sylvan's dischargeAs indicated above, Sylvan was terminated on May 25for the asserted reason that she falsified her production cardin violation of rule 7 which subjects an employee to dis-charge for "falsifying a time card, production card or anyother company documents." Admittedly. this rule wasknown to Sylvan. whose alleged offense essentially con-sisted of delaying II minutes in punching out on her tanproduction card from her first assigned job and punchinginto her second job. Respondent adduced testimony that itviewed Sylvan's offense as falling within rule 7 because herconduct presented a distorted picture of costs to be allo-cated to the two jobs involved; that accurate cost recordswere necessary for it to remain competitive in the electronicignitions systems market, upon which the future of its busi-ness survival depended; and that, while Sylvan's offensestanding in isolationis might appear to be inconsequential,if permitted to go unpunished, it would encourage otheremployees to do likewise and thus have a serious impact onits cost accounting records. For this reason, among others,Respondent testified that rule 7 has always been rigidly en-forced, requiring immediate discharge of the offender re-gardless of the number of minutes involved in the falsifica-tion or whether the offense was willful. As examples of suchrigid enforcement, Respondent presented evidence of dis-charges of a number of employees for deliberately claimingon their production cards more items completed than theyhad actually finished or for including on their productioncards some of their production of the previous day. Clearly,the issue to be resolved here is not the reasonableness ofRespondent's falsification rule or its strict enforcement.Rather it is whether Respondent's reliance on the rule todischarge Sylvan was genuine or whether it was really apretext to get rid of her because of her dissident union orother concerted activities.The pertinent evidence is as follows: Upon reporting forwork in her department at 8 a.m. on May 25, Sylvan's fore-man, John Maraventano, assigned her to a D-2115B jobpreviously performed by her. which required the bending ofthe ends of small diodes and other operations. After punch-ing in on her tan production card" and working on that jobuntil approximately 10:20 a.m.,' Maraventano came to herworktable and assigned her to another job, VR 109-8. atanother location, 75 feet away. Whether Maraventano sim-ply told Sylvan to move to the second work station or ex-pressly directed her to punch out of the first job and punchinto the second job, it is clear that Sylvan was aware thatthis is the normal procedure to follow. It is equally clear, as1i Clearly, the claimed misallocation of the II minutes by Sylvan did notinvolve much money. According to Respondent, its labor costs per hour,which include the average hourly wage rates. fnnge benefits, indirect laborcost, and overhead, amounted in 1977 to S17.81."l The timeclock used for such purposes is located in the electronics de-partment about 7 feet from the foreman's desk and is not the same timeclockwhich employees punch when they report for work and leave at the end ofthe day.I All references to the time spent by Sylvan in her movements betweenher first and second assigned jobs and at her job locations are, at best.approximations subject to understandable human error.Maraventano admitted, that before the employee moves tohis or her new assignment, he or she must do certain thingsbefore punching out which are chargeable to the first job.Accordingly, upon receiving her new assignment. Sylvanproperly finished the run on which she was working.cleaned up the work area by picking up the diodes whichhad fallen to the floor, separated the completed and uncom-pleted pieces in bins, and brushed off her table. She thenbrought her completed pieces to the stockroom, which was58 feet away, to have them weighed by the stockman. JoePrincipato, as she was required to do before starting on hernew job. However, after she had called the stockman fromthe stockroom door and waited a minute or two, the stock-man finally came to the door and took the pieces from her,but told her that he was too busy to weigh them at thattime. Sylvan thereupon returned to her first table, collectedher sweater and pocketbook, and proceeded to her newlyassigned work area.It appears that Sylvan arrived at her second work stationat or about 10:25 a.m. This is the time Respondent insiststhat Sylvan was required to punch out of the D 21 15B joband into the VR 109- 8 job. Sylvan instead punched out ofthe first job and into the second one at 10:36 a.m.. 11 min-utes later. Explaining the delay Sylvan testified that thesecond job was not fully set up. Without conceding thatsuch was the case, Respondent states that, if the job werenot properly set up, then Sylvan at least should havepunched out on a green nonproduction card"and notcharged the II minutes to the first job.There is a conflict in testimony regarding what transpiredafter Sylvan arrived at her second work station. Accordingto her account. as soon as she came there she noticed thatthere was no chair,2and consequently she proceeded to theP.C. area, where she obtained one. On her way back, shestopped at the stockroom and inquired of the stockmanwhether the parts she had earlier left with him had beenweighed yet. Upon receiving a negative answer, she re-quested the stockman to advise her of the weight as soon ashe determined it so that she could note her production onher production card, as she was required to do.' Sylvan1* S Ivan testified that the green nonproduction card was used for unratedjobhs or when the job was not properly set up, when parts handled were not inworking order, when the machine broke down. when there was a long waitfor parts. or when production 's'as otherwise interrupted. This card containsa code used by foremen to indicate the reason for nonproductive time, in-cluding "waiting for set-up or change over." She testified that she customar-ily wrote out her reason on the green card. Although she also testified that itwas her practice to punch in on the nonproduction card when there was amajor problem on her job which interrupted her performance for a longperiod of time, there is in evidence Sylvan's daily efficiency reports for the 2-week period preceeding her discharge, showing several instances where Syl-Nan had recorded on her green card nonproductive time varying from 3-1/2to I I minutes. According to Maraventano's testimony, employees encounter-ing any problem on their job regardless of the amount of time involved, arerequired to go on nonproductive time and report it to him so that he canremedy the situation.20 It is undisputed that, in performing the VR 109 8 operation. employeesare permitted to work sitting or standing. It was Sylvan's practice to alter-nate between the two.: I credit Sylvan's uncontradicted testimony concerning her conversationswith the stockman. In fact, at the time oif her termination. Sylvan had not yetbeen informed of the weight to note on her production card. Although Mara-ventano testified that Sylvan's production was promptly weighed when shebrought it to the stockman. Maraventano was impelled to admit that he did((ontmued)335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen returned to her work station with the chair, covering atotal distance of 136 feet, at which time she noticed thatthere was not enough grease in the grease dish to last for theentire job. She thereupon asked the floorman to fill thegrease dish, and, while waiting for this to be done, shechecked the parts she was going to work on. With thesepreparatory steps having been taken, Sylvan went to thetimeclock, a distance of 47 feet, where she punched out onher production card from her first job and into the secondjob at 10:36 a.m. She then returned to her work table andstarted on her new assignment, greasing holes in smallcases, which also involved other operations. She further tes-tified that she did not start on her new assignment soonerbecause she did not consider the job fully set up, since achair was missing and since the grease dish was not com-pletely filled.22In addition, she explained that she did notgo on her nonproduction card because she did not believethat it was necessary when moving from one job to another,and she had never been told otherwise.According to Maraventano's testimony, he watched Syl-van, as he would any employee reassigned to another job,as she left her first work area and proceeded to the stock-room and then to her reassigned table, where she startedworking on the VR-109-8 job. Moreover, he testified thathe was certain that it was 10:25 a.m. when Sylvan arrivedand began working on her new job. However, he furthertestified that although he is "tuned" to the clicks of theproduction timeclock, which is located 7 feet to the right ofhis desk, he was nevertheless not sure whether or not at thattime Sylvan had already punched out on her productioncard from her first job and into her second job, which shewas required to do after her finished pieces from her diodejob were weighed by the stockman. He also testified that,while walking around in the department, he glanced at Syl-van at her second work station two or three times but didnot stare at her continuously during the entire II minutesshe was there; that the first time he glanced at Sylvan shewas standing at her machine but that he was unable toobserve exactly what she was doing or whether a chair wasthere; that he observed her only one time greasing casesand was not sure what she was doing during his other ob-servations; and that when he glanced at Sylvan, she re-turned his glance. In addition, Maraventano testified thatthe reason he was watching Sylvan the morning in questionwas the fact that her efficiency was consistently around 100percent on the various jobs she worked, which made him"wonder," even though this is the normal efficiency ex-pected of employees who, if they fell below this standard,not have personal knowledge and that he was only surmising, but that hebased his belief on his instructions to the stockman to give priority to weigh-ing over his other duties and on the fact that Sylvan had not reported to himthe stockman's failure to do so.22 Sylvan testified that, although she could have started working on the jobwith the grease that was initially in the dish, she did not do so because shedid not known how long it would last or whether the floorman would beavailable to fill the dish when she needed grease. Maraventano, on the otherhand, testified that, if the grease dish was not completely filled, she shouldhave begun greasing the cases anyway, and when she ran out of grease sheshould have punched out on her nonproduction card and informed him sothat he could rectify the situation, even though the nonproduction time prob-lem in the electronics department was the worst in the entire plant.would be subject to discipline. Moreover, according toMaraventano, Sylvan was not the only employee hewatched that morning, but there were others, too, whoseefficiency was similarly at the same 100-percent level butwhom he was unable to name. However, he testified that hefound no offense committed by these employees; nor did hefind any misconduct on other occasions when he watchedthese employees and Sylvan for the same reason.I find that Sylvan's account of her movements and thetime she commenced greasing the cases on her second jobmore accurate than Maraventano's, and I credit it. The lat-ter's testimony indicates that his two or three glances atSylvan were, at most, too sporadic and inadequate a basisfor reliable information concerning Sylvan's actions overthe entire I l-minute period. Moreover, it appears that ob-structions in the general location of Sylvan's work stationand Maraventano's other preoccupations probably hin-dered his ability to observe her actions carefully.While Sylvan was at her second work station, Maraven-tano summoned Union Committeeperson Lena McNeil tocome to the electronics department. Maraventano testifiedthat about 10:30 a.m. he called McNeil's foreman to sendher over. He did this, he testified, because there was a pos-sibility of disciplinary action being taken against Sylvan fornot punching out of her first job and into the second one,and it was his practice to have a union representative pre-sent on such occasions. However, Maraventano admittedthat when he summoned McNeil he was not sure whetheror not Sylvan had punched out of her first job and into hersecond. When questioned under cross-examination by theGeneral Counsel as to the reason why he had not inquiredof Sylvan whether she had punched out of the first job andinto the second one before summoning McNeil,23Maraven-tano gave the following unenlightening, if not evasive, testi-mony:Q. Why didn't you go [to Sylvan's work station] ...and say "Claire [Sylvan], did you punch in?"A. I wasn't sure whether she had punched in orhadn't punched in.Q. Why didn't you ask her?A. Because at that time I wasn't concerned with it.Not knowing whether she had or she hadn't. She couldhave punched in and then again she couldn't.Q. You weren't concerned but you called the shopsteward? Why did you call the shop steward?A. I shouldn't have said that. I mean I wasn't con-cerned whether she had punched in or not, just that Iwasn't sure, but I don't known whether she hadpunched in or not.Q. You called the shop steward though, right?A. Yes.McNeil arrived at the electronics department about23 It would appear to be only logical and simple for Maraventano to makesuch an inquiry of Sylvan before summoning McNeil from her job. No rea-son was shown why Maraventano could not do this or even why he could notask Sylvan to show him her production card. Upon thus ascertaining whatthe true situation was, there obviously would have been sufficient time forMaraventano to call McNeil to be present during his disciplinary interviewwith Sylvan if he thought punitive action were necessary.24 Obviously referring to Committeeperson McNeil.336 STANDARD MOTOR PRODU)tCTS, INC.10:35 or 10:36 a.m.,25several minutes after she was sum-moned. At that time Maraventano directed Sylvan topunch out of her second job (VR- 109 8) and onto her non-production card preparatory to the discussions which en-sued outside the department. This Sylvan did at 10:37 a.m..the time shown on her production and nonproductioncards.26Thereupon. Maraventano, Sylvan, and McNeil leftthe department. While in the corridor, the following con-versation took place.Maraventano asked Sylvan why she delayed punchingout on her production card from her first job befbre startingon her second one. Sylvan replied that the job was notproperly set up, specifying that there was insufficient greasefor the job. Maraventano thereupon inquired how she wasable to grease some cases. This question apparently wentunanswered except that Sylvan repeated that the job wasnot properly set up. This elicited Maraventano's further in-quiry that, if this were so, why did she, Sylvan, fail to punchin on the green nonproduction card. When no answer wasforthcoming, Maraventano, Sylvan, and McNeil returnedto the electronics Department and went to Sylvan's secondwork station, where Maraventano counted the cases previ-ously greased by Sylvan which were on her table and an-nounced that there were 38.27 Sylvan estimated that it tookher I to 2 seconds to grease a case and about a minute to do38. Maraventano, on the other hand, testified that it wouldtake I to 2 minutes to grease 38 cases, although he alsotestified that I case should take about 5 seconds.Maraventano. Sylvan, and McNeil then returned to thecorridor. There. Maraventano accused Sylvan of falsifyingher production card and summarily discharged her. Sylvandenied the accusation and argued against her termination.McNeil also voiced her disagreement with Maraventano'sdecision. Neither Sylvan nor McNeil could persuade Mara-ventano to relent.28At this juncture NcNeil called Robert Johnson, who waseither vice chairman of the shop committee or vice pres-ident of Local 365, and the three of them went upstairs tosee Director of Labor Relations Jody, who declined to dis-cuss the matter because he could not overrule a foremanand suggested that a grievance be filed. While waiting forJohnson to secure a grievance form, Sylvan charged ShopCommittee Chairman Mieli, who in the meantime had en-tered the personnel office, with causing her discharge. Nev-ertheless, Sylvan prepared the grievance with the assistanceof union representatives, possibly including Mieli, and filedit with Respondent. The grievance stated that the discharge15 While Maraventano testified that when McNeil entered the departmenthe explained to her what he thought was happening. McNeil denied therewas any such discussion concerning Sylvan's alleged offense dunng her briefpresence in the department. She testified that this subject was discussed out-side the department. It is unnecessary to resolve this testimonial conflict.25 The nonproduction card also contains Maraventano's notation, "Wastold to punch on green card at time of discharge."27 Maraventano so testified, while McNeil testified that she did not recallthe number he mentioned. Sylvan, on the other hand, testified that she didnot know how many cases she had greased after punching in on the VR109-8 job and therefore could not dispute Maraventano's testimony thatthere was 38.2a The foregoing findings concerning the immediate conversations leadingto Sylvan's discharge are based on parts of the testimony of Maraventano.Sylvan, and McNeil which I find reflect what probably occurred on thoseoccasions.was "unjustified" and that she did not falsify the produc-tion card, and requested her reinstatement with backpay.Sylvan testified that, at the insistance of the union represen-tatives, she omitted from the grievance certain matters shewanted to raise. However, at two grievance meetings at-tended b Jody, union representatives, and Sylvan at whichSNlvan's grievance was discussed, Sylvan credibly testifiedthat she argued that she was fired because of her unionactivities but that she did not remember whether she stated"union activities or the fact that ... shel ran against SalNMieli as a union delegate." Sylvan lost her grievance and,when the Union was in the process of taking the matter toarbitration, as provided in the contract. Sylvan withdrewand filed a charge with the Board. which is the subject ofthe complaint in the instant proceeding.At the hearing, Maraventano in his testimony assertedthat he was solely responsible for Sylvan's termination andthat he received no instructions from Respondent's officialsto take any disciplinary action against her. Acknowledgingthat Sylvan had never before noted a wrong quantity ofitems completed by her on her production card and that shehad never experienced a problem with productivity. hestated that the only reason for the discharge was Sylvan'smisallocation of time, characterized b him as "stealingtime," which was the net effect of Sylvan's failure to punchout of her first job and into her second job until approxi-mately I I minutes later than she was supposed to do. Hefurther testified that he viewed her conduct as a willful vio-lation of rule 7,2"prohibiting the falsification of productionrecords, although willfulness is not an ingredient of the of-fense. Moreover, he testified that, even if the second jobwere not properly set up, as Sylvan claimed and Maraven-tano denied, she should have punched in on the green pro-duction card and called the improper setup to his attention,which she failed to do. Finally, he categorically denied thather candidacy for delegate to the AW International con-vention in any wise entered into his discharge decision. Di-rector of Labor Relations Jody also disavowed that Syl-van's delegate candidacy and her steward activitiesprompted her termination or that Respondent acted at theUnion's behest in discharging her.4. Eric Bolding's employment history; his allegeddiscriminatory removal as setup and floormanBolding was first hired by Respondent on January 8,1974, as a material handler at its Bronx distribution center.On December 13, 1974, he was discharged, but, as a resultof an adjustment of a grievance he had filed, his dischargewas converted to a suspension and he was reinstated with-out backpay on January 2. 1975. Bolding continued work-ing at the Bronx facility until he was again terminated onApril I or 2, 1976. As part of the grievance settlement in-volving that discharge, Bolding was reinstated withoutbackpay at the Long Island City plant to which he wastransferred. While employed at the Bronx facility, Bolding's:2 Hlowever. it is noted that there was no apparent or convincingly demon-strated reason shown why. in view of her relativel) long period of employ-ment, Sylvan should suddenly decide to falsify her production card. I findMaraventano's asserted belief of willfulness purely an afterthought. I furtherfind that Sylan was not guilty of such motivation337 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)union activity consisted of preparing and circulating a peti-tion to the Union, calling for the election of shop stewards.Bolding's new position at the Long Island City plant wasa production job as a molding machine operator preform inthe molding department, which occupied half of the plant'sbasement. In that capacity Bolding operated different ma-chines under leadman Cleveland Loadhall. The supervisorof the department was Foreman Otto Reuss.There is a conflict in testimony as to whether Reuss hadtaken Bolding off his production job and assigned him for a6-month trial period to a setup and floorman job which wasvacant in the molding department. Although this job car-ried the same grade as molding machine operator preform,it appears that it was a more desirable job than the latterone, at least as far as Bolding was concerned. According toBolding, unlike the operator's job, the setup and floormanposition gave him "the run of the shop" and involved theadjustment of machines and, in case of a machine break-down, helping the leadman "fix it up." The job also re-quired him to go to other floors for supplies that wereneeded on the floor.°Concerning his assignment to the setup and floorman job,and its subsequent termination, Bolding testified as follows:On November 19. 1976, Reuss asked Bolding whether hewas interested in leaving his production work on the ma-chines and undertaking a setup job. Reuss also stated that.if Bolding were interested, he would try him out for Imonth and, if he proved to be satisfactory during that pe-riod, he would continue him in the setup job for another 5months, treating the assignment as a sort of 6-month proba-tionary period. Bolding accepted the proposition andworked in that capacity until probably early May or thelatter part of April, after the UAW delegate election dis-cussed above, when Reuss terminated this assignment andtold Bolding to return to operating the molding machines.replacing him in the setup job with a new employee whohad been there less than 30 days. In answer to Bolding'sinquiry as to the reason for this change, Reuss stated thatBolding was talking too much to the employees in the de-partmcnt, that he had become "arrogant," that his attitudetoward his job had changed, and that he was wanderingaround too much.Reuss denied having had any conversation with Boldingregarding using him as a setup and floorman on a 6-monthtrial basis or for any other temporary period or that heotherwise offered him such a job.' Reuss testified, however,that he had had an opening in his department for a setupand floorman for more than 6 months; that he had tried outone or two employees for that job, neither of which wasBolding, who did not qualify; and that finally, on or aboutApril 22, 1977, he hired Carlos Parmacita, an experiencedsetup man, for that job. Reuss further testified that, when-30 While molding machine operators punch a an production card, setupand floormen, being considered "indirect labor," are not required to punchany timecard except, of course, one on which to report in and out of work.*' The collective-bargaining agreement between the parties contains elabo-rate provisions for posting and bidding for job openings and for temporaryassignments. The evidence indicates that these provisions were not activatedin connection with Bolding's alleged assignment as setup and floorman.Moreover, in a memorandum of agreement of the parties dated March 26.1975, the qualifying penod for setup and floorman is 3 months and not 6months, which Bolding testified Reuss required him to serve before beinggiven a permanent assignment.ever the need arose, he customarily used any molding ma-chine operator, including Bolding. on the floor or to helpthe leadman'3in setting up machines, but not to do setupwork themselves because it is too difficult. For this reason,Reuss testified, the only conversation he had with Boldingregarding setup and floor work was to request him to assistthe leadman in setting up a mold or in performing floorduties. Moreover, he testified that Bolding did not performthose services more often than his fellow molding machineoperators and denied telling him that he would no longerhelp in setup and floor duties or that he was arrogant.Bolding testified that he was angered by the treatmentForemain Reuss had thus accorded him, particularly in viewof the fact that on at least four or five occasions Reuss hadtold him that he was doing a good job as setup man, as hadDirector of Labor Relations Jody when they had occasionto meet on their arrival in the plant early in the morning.Continuing, Bolding testified that he promptly tried toreach Jody on the company telephone33to discuss his re-moval. Since Jody was not in the office at the time, Boldingfurther testified, he left a message with Personnel ManagerSlome. Later in the afternoon, according to Bolding, Jodycalled Bolding's foreman, who told him that Jody wanted tosee him in Jody's office. Both Jody and Reuss denied thatsuch a call was made.Further testifying, Bolding stated that the following con-versation ensued, with no union representative or any otherperson present. He asked Jody why he was taken off thesetup job and replaced by an employee who had not yeteven joined the Union. Jody replied that he did not knowthe reason but, in any event, he could do nothing about ituntil "he heard the facts of the situation."'4Bolding thenrecounted to Jody his conversation with Reuss in which heasked Ruess why he was being taken off the setup job, sinceReuss had previously informed him that he was doing agood job, and protested to Jody that Reuss was being un-fair. At this point during Bolding's interview with Jody. thelatter remarked that he had heard that Bolding was "doinga little campaigning for the opposition" and, when Boldinginquired what opposition, he received no response. As Per-sonnel Manager Slome entered the office at this juncture,Bolding asked whether Jody was referring to the pamphlethe had recently handed Slome and whether Slome had in-formed Jody about Bolding's campaigning." These ques-tions also went unanswered. As Bolding was about to leave,he quoted Jody as saying, "Let me give you a little word ofadvice ...if you want to work around here. Don't mixpolitics with your work because we don't care for politics32 Reuss testified that, while searching for experienced setup men, he uti-lized leadmen to perform such duties and, at times, with the assistance ofmolding machine operators." There is uncontroverted testimony that employees were not permitted touse company telephones.4 In his prehearing affidavit sworn to on August 20, 1977. Bolding quotedJody as replying that the replacement "had a lot of experience and that hewasn't going to reverse the decision of my foreman." Bolding testified thathis above testimony "is more true [than his statement in the affidavit] ..because it's fresher in my memory." Later in his testimony Bolding statedthat Jodly told him that he could do nothing about Reuss' action and that"he wasn't going to reverse the decision of his foreman."15 Manifestly. Bolding was alluding to his asserted activity at the Sylvanrally in support of her candidacy for delegate to the UAW internationalconvention, previously discussed in this Decision.338 STANDARD MOTOR PROD)lVCTS, INCaround here."' Bolding further testified that he never fileda grievance on account of such alleged discriminatory treat-ment hut that he went directly to Jody, as testified to above.because at the time of his transfer to the ong Island Cityplant Jody had informed him that he was coming to thatplant with a clean slate and that if he had any problems. hewas to come directly to Jody."On cross-examination. Bolding denied making any state-ment to anyone that Jody ever threatened to transfer him toa more onerous job because of his support of Sylvan's can-didacy for delegate to the AW convention. In fact, hetestified, it was Reuss, not Jody, who wanted to transferhim from the setup and floorman job back to his productionjob, and he admitted further that such a threat was notmade either by Reuss or by any company official. More-over, when questioned concerning the absence of aI unionrepresentative during his asserted conversation with Jody,which would be contrary to the C(ompany's precautionarypolicy to have a union representative present during suchdiscussions with employees, Bolding testified that the policywas not applicable where he was involved.Contradicting Bolding's testimony, Jody categorically de-nied summoning Bolding to his office, having any conversa-tion with Bolding regarding his complaint about being re-placed. stating to Bolding that he would not reverse hisforeman's decision or that he would look into the matter.and warning Bolding about campaigning for the oppositionand mixing politics with his work. Slome corroboratedJody's testimony in that he denied being present in Jody'soffice at a time when Bolding and Jody were purportedlyengaged in a conversation. Jody further disputed Bolding'stestimony that he commended him on at least four occa-sions for doing an excellent job as setup and floorman. In-stead. Jody testified that when he met Bolding on severaloccasions he inquired how he was doing and, upon receiv-ing Bolding's reply that he was doing fine. told him to carryon the good work. Finally, Jody denied that Bolding wasassigned an onerous position because of his support of Syl-van's UAW delegate candidacy. Foreman Reuss similarlydenied that his action was prompted by Bolding's activityon behalf of Sylvan or by Bolding's union activity at theBronx facility, of which he was not even aware.Appraising Bolding's version of the events recited abovein light of the contradicting testimony, Respondent's con-" In the typewritten portion of Bolding's pretnal affidavit prepared by hisattorney after he had been interviewed by her. Bolding only mentioned thatJody said to him, "I heard you were doing some campaigning for the oppo-sition," and when he asked. "What opposition?" Jody replied, "Dunng theelection." However, in the part of the affidavit subsequently prepared by aBoard agent while interviewing Bolding. an additional quotation of Jody'sremarks was included, as follows: "Let me give you [Bolding a little word ofadvice. You shouldn't mix politics with your work. We don't care for politicsaround here." In view of Jody's denial; Bolding's failure to furnish an ade-quate explanation for the omission of this statement, which would be strongevidence of motive underling the alleged discnmination: and the unlikeli-hood that Jody. an individual experienced in labor relations matters, wouldmake such a statement, I am not convinced that either of the above-quotedremarks was made by Jody to Bolding and therefore discredit the latter'stestimony in that respect7 Jody. in effect, contradicted Bolding's testimony, explaining that t theconclusion of a discussion of Bolding's Bronx discharge grievance. whichwas adjusted to permit his transfer to the Long Island City plant, he, Jody.told Bolding that he was embarking on a new career and that the rest was upto him. I credit Jody's testimony in this respect. which appears to me toaccord more with the realities of the situation than does Bolding's account.tractual obligations relating to the filling of job vacancies.and the absence of any company record showing a transferof Bolding to a setup and floorman job for a 6-month orother trial period. and in view of my discrediting Bolding'stestimony with respect to Jody's purported admonition toBolding concerning the latter's support of "the opposition"anid mixing politics with work. I have serious doubts thatForeman Reuss offered Bolding a 6-month trial period toqualil for the setup and floorman job or that Reuss treatedBolding any differently from the way he treated other mold-ing machine operators whom he utilized to help in setupand floor work as the need arose, or that Reuss was other-wise motivated by Bolding's support of Sylvan's delegatecandidacN in whatever action he had taken concerning Bol-ding's continued performance of setup and floorman duties.Indeed, it appears that the problem herein resulted fromBolding's resentment that Reuss was able to hire an experi-enced setup man to fill that position, thereby limiting Bol-ding's opportunity to assist in such work. Accordingly I donot accept Bolding's testimony in the respects indicatedabove. In so finding and in view of my ultimate conclusionregarding the alleged discrimination against Bolding. it isunnecessary to determine whether or not Bolding reallycomplained to Jody in the latter's office about his removaltrom the setup and floor job and his return to productionwork.Because he felt that he was unfairly treated by ForemanReuss and that he could no longer work with him. Boldingrequested Respondent to transfer him to another job. Ac-cordingly, in conformity with plant practice, Bolding sub-mitted to Director of Labor Relations Jody a transfer re-quest torm, dated April 26. 1977. which stated that hewanted a transfer to any other department on the day shiftbecause he would "like to learn other jobs." Bolding testi-fied that this reason was not his but was written in by aunion representative, whose assistance was required in or-der to secure a transfer. The request was granted, and Bol-ding was transferred to the power press department in aproduction job as an "operator stamping" effective April27. 1977. Although the new job was a grade lower than hisformer job, Bolding did not suffer a reduction in pay in hisnew job. Subsequently, Bolding's employment with Re-spondent was terminated. No claim is made that this dis-charge was discriminatory.C. Concluding FindingsI. With respect to Sylvan's dischargeAs indicated above, the General Counsel and ChargingParty Sylvan contend that Sylvan was unlawfully dis-charged because of her protected union activities, whichincluded her aggressive shop stewardship and her candi-dacy in an intraunion election as delegate to the UAW In-ternational convention in opposition to Local 365's favoredcandidate, Shop Committee Chairman Mieli, and becauseof her other concerted activities directed against Respon-dent. In contrast, Respondent maintains that Sylvan's ter-mination was due solely to her falsification of her produc-tion card, in violation of the Company's rule 7, caused byher delay of approximately II minutes in punching out ofher first job and punching into her second job which. in339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDturn, resulted in a misallocation of time to the respectivejobs. In resolving this question, two well-settled principlesmust be borne in mind. The first is that the Act does notprohibit an employer from terminating an employee for anyreason-good, bad, or indifferent -provided the employee'sunion or other concerted activities do not enter into theemployer's decision. The second principle is that the exis-tence of a "justifiable ground for dismissal is no defense if itis a pretext and not the moving cause."'At the outset, from a careful review of the record, I findinsufficient evidence to substantiate the contention of theGeneral Counsel and Charging Party Sylvan that Sylvan'sshop stewardship or her delegate candidacy in any wisemotivated her discharge. For all that appears, Sylvan'ssteward activities were no more aggressive or exceptional, ifsuch were even the case, than those of other stewards andcommitteepersons who have for many years been handlingemployee grievances and complaints without punitive ac-tion being visited upon them. Nor am I able to find anypersuasive evidence in the record of Respondent's concernor involvement in intraunion elections, much less in theelection for delegate to the UAW International convention,which clearly had no particular interest in the labor rela-tions at Respondent's plant. Moreover, the record is barrenof any evidence of collusion between Respondent and Local365 to eliminate a union dissident, such as Sylvan was. Ac-cordingly, the allegations of the complaint asserting thatSylvan's discharge was prompted by her steward activitiesand delegate candidacy will be dismissed.However, even assuming that Sylvan's delay in punchingin and out of her respective jobs literally fell within theprohibition of the Company's rule 7 against falsifying pro-duction cards,3'I do find that Sylvan's termination wasreally brought about by Respondent's resentment over hersharp attacks made upon it during her delegate campaign,charging the Company with maintaining unfair, difficult,and discriminatory conditions of employment, which shedemanded be changed. Without repeating the details, it isclear that Sylvan, both verbally and in the leaflets she hadprepared and distributed, vigorously criticized Respondentfor, among other things, its supposed discriminatory treat-ment of Spanish-speaking and black employees; excludingblack employees from skilled jobs; giving women and mi-norities the worst paying jobs, maintaining forced overtime,unjustifiably high production quotas, and poor health andsafety conditions; and discharging an employee for nomi-nating Sylvan as steward. In addition, Sylvan accused the3' N.LR.B v. Solo Cup Company, 237 F.2d 521, 525 (8th Cir. 1956).39 Although Respondent assertedly so interpreted its rule 7, there is, never-theless, a serious question whether Sylvan was required to punch out of herfirst job in view of the fact that her completed pieces from that job, as I havefound above, had not yet been weighed by the stockman during the ill-fatedI l-minute delay in punching out. Indeed, Foreman Maraventano testifiedthat Sylvan was required to punch out of her first job after her completedpieces were weighed. Moreover, I have also found that Sylvan had not begunto grease the cases on the second job until after she had punched out of herfirst job and into her second job, at 10:36 a.m. Finally, there is some doubtwhether Sylvan's failure to punch her nonproduction card upon her arrivalat her second work station before she went to get a chair in another area inthe electronics department and before she requested the floorman to fill hergrease dish constituted a falsification of her production card. This is particu-larly so since Respondent, and especially Maraventano, whose department'snonproductive time was double that of other departments, was greatly con-cemrned over the nonproductive time problem.Union of collaborating with Respondent in countenancingsuch working conditions and demanded an end to theseconditions and an improvement in employee benefits. Thereis no question that Respondent was fully aware of Sylvan'spropaganda activities. Not only did several company offi-cials attend Sylvan's rally a day before the delegate elec-tion, but her leaflets found their way into Sylvan's person-nel file. Indeed, at the close of a grievance meeting betweencompany and union representatives held on April 13, whichSylvan attended, Director of Labor Relations Jody voicedhis displeasure that leaflets obviously Sylvan's werebeing distributed, unfairly accusing the Company of col-laborating with the Union in raising production rates, andsuggested that the Union do something about it.That Sylvan's sharp attacks upon Respondent, as distin-guished from her delegate candidacy and stewardship,probably led to her termination on May 25 is indicated bythe facts and circumstances surrounding Foreman Mara-ventano's precipitate action taken against Sylvan withoutany prior notice or warnings. Thus, on this morning Mara-ventano admittedly kept Sylvan under surveillance, offeringat the hearing the very unlikely and remarkable reason forthe surveillance that Sylvan had consistently produced ataround 100-percent efficiency, which made him "wonder,"even though this is the normal efficiency expected of em-ployees, who, if they fall below this level of performance,would be subject to discipline. Yet, Sylvan was unquestion-ably a satisfactory worker who had never had any problemmeeting production standards during her slightly less than 2years of employment with Respondent or misused or falsi-fied her production card before the May 25 episode. Suchsurveillance, unprovoked by any deficiency in Sylvan's jobperformance, warrants, in my opinion, the inference thatMaraventano was really searching for a reason to get rid ofan unrelenting critic of plant working conditions.4Strengthening the validity of this inference of discrimina-tory motivation underlying Sylvan's discharge is the factthat, only about 5 minutes after Sylvan arrived at her sec-ond work station and while her production from the firstjob was still not weighed, Maraventano summoned Com-mitteeperson Lena McNeil because, as Maraventano testi-fied, there was a possibility of disciplinary action beingtaken by him against Sylvan for failing to punch in and outof her respective jobs and because it was company practiceto have a union representative present to witness such con-frontation. However, Maraventano conceded that at thispoint he had no knowledge that Sylvan had not punchedher production card. Significantly, no plausible reason wasoffered by Maraventano as to why, before summoningMcNeil from her job, he had not inquired of Sylvanwhether she had punched her production card. Certainly, ifhe had thus ascertained that Sylvan had not punched herproduction card, there would have been time enough to callMcNeil to be present during the disciplinary discussionsshould Maraventano decide, after listening to Sylvan's ex-planation, not to afford Sylvan an opportunity to rectify heralleged default. Such a preliminary inquiry of Sylvan ap-pears to be the only logical and natural thing to do, unless4 According to Maraventano's testimony, which I discredit, at the time hewas observing Sylvan he was also watching other similarly efficient employ-ees. whom he was unable to identify. With respect to these other employees,he testified, he found no reason to punish them.340 STANDARD MOTOR PRODUCTS. INC.Maraventano was actuated by an improper motive which itwas wiser to keep concealed.Finally, there is evidence that Respondent conducted along-belated investigation of Sylvan's prior employmentreferences, whose timing suggests that Respondent wassearching for an excuse to terminate Sylvan. Thus, in aboutApril 1977, during the UAW delegate campaign, Directorof Labor Relations Jody ordered Personnel Manager Slometo check on Sylvan's prior employment references listed inher employment application, although Sylvan had beenworking for Respondent for more than -1/2 years and hada satisfactory job performance record. A memorandum inSylvan's personnel file from Slome to Jody dated May 5,1977, recounts Slome's unsuccessful efforts to contact oneof the references. Explaining what generated this belatedinvestigation, Jody testified that on March 27, 1977, whilein the process of canceling a warning previously issued toSylvan for lateness as a result of a grievance settlement, hereviewed Sylvan's personnel file, as he customarily did ingrievance matters, and noticed that no responses to refer-ence inquiries which had been sent out shortly after Sylvanwas hired were in the file. Consequently, he testified, hedirected Slome to follow up these unanswered inquiries.However, Jody could not account for his failure to order areference check on August 11, 1976, when he had a similaroccasion to review Sylvan's personnel file in the course ofcanceling an earlier lateness warning which Sylvan had alsogrieved. When questioned by the General Counsel to ex-plain the reason for this omission, Jody could only statethat he "'just didn't order it." Moreover, it appears from thefiles of other employees that reference checks or followupsof inquiries were not uniformly made."Respondent nevertheless argues that a discriminator)ymotive may not be imputed to Foreman Maraventano, whowas solely responsible for the discharge, because it was notshown that he personally harbored any animosity towardSylvan's activities or that he acted under instructions fromany company official who entertained such animosity. I findthis contention totally without merit. As it is the rare casewhere direct evidence of unlawful motivation is availableand this is not one-I rely on circumstantial evidence re-cited above, including management's displeasure with Syl-van's critical attacks upon Respondent and prevailingworking conditions, to find that Sylvan's discharge wasprompted by unlawful considerations. Certainly, this infer-ence is not precluded by the absence of more direct evi-dence of Maraventano's motivation or that he acted undersuperior orders. All things being considered, it cannot bepresumed that management did not convey to its supervi-sor, Maraventano, its displeasure with Sylvan's criticism orits desire that punitive action be taken.42In view of the foregoing, I find that Sylvan's dischargewas due to her unrestrained criticism of Respondent inmaintaining conditions of employment which she regarded14 Respondent places the blame for the failure to verify pnor employmentreferences of various employees on the delinquency of a personnel employeewho was discharged in February 1976.a2 In fact, as shown earlier in this Decision, it is undisputed that on themorning of May 6, when it was reported to Personnel Manage- Slome thatSylvan was seen passing out leaflets in front of the Bronx facility. Slomedirected Maraventano to bring Sylvan to his office when she reported forwork. Maraventano did this and was present dunng the ensuing discussions.as reprehensible and which she felt should be changed andthat her falsification of her production card, advanced byRespondent as the sole justification for the discharge, wasbut a pretext to conceal the indicated true reason. I furtherfind that Sylvan's activities, relating as they did to termsand conditions of employment, were a form of concertedactivity for mutual aid and protection of employees safe-guarded by Section 7 of the Act and that therefore hertermination for exercising this employee right violated Sec-tion 8(a)( 1) of the Act. As Sylvan's efforts to improve work-ing conditions at the plant were part of her dissident activi-ties against the union leadership for allegedly permittingthese conditions to go unchallenged, I find that her dis-charge, in addition, amounted to discrimination to discour-age such intraunion activities and hence a violation of Sec-tion 8(a)(3) of the Act. The fact that Sylvan's activities alsohad broad political overtones and objectives which mightnot meet with universal approval is insufficient to depriveher of statutory rights as an employee to engage in pro-tected union and other concerted activity.2. With respect to Bolding's alleged discriminatorytransfer; the alleged unlawful threat of reprisal byDirector of Labor Relations JodyOn the basis of my factual findings made above, I findthat the General Counsel failed to sustain his burden ofproving by a preponderance of the evidence that on orabout April 25 Bolding was transferred from his setup andfloorman assignment to his former more onerous and dis-agreeable job as molding machine operator because of hissupport of employee Sylvan's delegate candidacy, as al-leged in the complaint and contended by the GeneralCounsel and Bolding. Not only was it not convincinglyshown that Bolding's assignment to help in setup and floor-man duties was any different from that of other moldingmachine operators requested to perform such work when-ever the need for it arose, but the evidence falls far short ofestablishing that Respondent's employment of a new em-ployee with outside machine setup experience was designedto deprive Bolding of that job reprisal for his support ofSylvan's delegate candidacy. Moreover, I find equally un-substantiated by credible testimony the allegation of thecomplaint that on or about the same date Director of LaborRelations Jody threatened to assign employees, includingBolding, to less agreeable job tasks than they were thenperforming if they campaigned and opposed candidates fa-vored by the leadership of Local 365 in intraunion elec-tions. Accordingly, the pertinent allegations of the com-plaint will be dismissed.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that Respondent be ordered to cease and de-sist from engaging in the unfair labor practices found andlike and related conduct and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent unlawfully dischargedemployee Sylvan because of her protected union and otherconcerted activities. To cure this unfair labor practice, the341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconventional remedy of' reinstatement with backpay is rec-ommended. In so doing, I reject Respondent's contentionthat Sylvan should be denied reinstatement on the groundthat she had failed to mention in her job application hercollege education and her last job with Leviton Manufac-turing Company and had included two employers forwhom she had never worked, in the face of a warning in theapplication "that the making of any false statement on thisapplication will be sufficient cause for dismissal."In her testimony, Sylvan explained that her omission ofher college education was inadvertent. Concerning her fail-ure to mention her last job, she testified that, after leavingLeviton, she applied for work at various factories; that sheusually included her Leviton employment in her job appli-cations at these factories; that, since she was unable to se-cure a job during the 7 or 8 months of unemployment fol-lowing her departure from Leviton, where she had workedmore than 2 years, she concluded that her lack of successwas probably due to a bad reference given by Leviton be-cause of her outspoken criticism of the inadequate fringebenefits available to employees at that plant; and that itwas for this reason that she decided not to list her priorLeviton employment.Manifestly, the false statements in Sylvan's previouslysubmitted job application were not the cause for her termi-nation. Nor could they be since admittedly they first cameto Respondent's attention during Sylvan's cross-examina-tion at the hearing. However, the record indicates that Re-spondent has demonstrated neither diligence in nor a genu-ine concern for verifying prior employment references orinformation contained in its employees' applications, in-cluding Sylvan's, in order to determine their qualificationsfor employment in its plant, although there is evidence ofthe discharge of several employees for falsifying their appli-cations under circumstances clearly different from thoseprompting Sylvan's discharge. Considering Sylvan's close to2 years of satisfactory employment with Respondent, I findthat her fitness for continued employment was not impairedby the misrepresentations in her application. Indeed, bal-ancing the misrepresentations against the need to dissipatethe effects of Respondent's discrimination, thereby vindi-cating Sylvan's statutory rights, as well as those of otheremployees who might otherwise be deterred in exercisingthem, I find that reinstatement with backpay prescribedherein is the only appropriate remedy to effectuate the poli-cies of the Act.Accordingly, it is recommended that Respondent offerSylvan immediate and full reinstatement to her former jobor, if that job no longer exists, to a substantially equivalentposition, without prejudice to her seniority or other rights43 Westinghouse Learning Corporation, 211 NLRB 19 (1974); and W KellyGregory. Inc., 207 NLRB 654 (1973). cited by the Respondent in support ofits position are plainly distinguishable. In the Westinghouse case, the Boarddenied reinstatement with backpay where the employee misrepresented hisage, because the discrimination occurred after the employee had reached his65th birthday, when he would have been retired under the company's rulehad he disclosed his true age. In the W Kelly Gregory case, the employeeomitted from his application pnor employment from which he was dis-charged because of a drinking problem, and he also omitted mentioningprior traffic violations. For these reasons, the Board refused to order rein-statement, stating that it was reasonable to infer that, had the employeeanswered the questions in his application truthfully, the company would nothave hired him as a truckdnver. Obviously, this is not the situation in thepresent case.and privileges, and make her whole for any loss of earningsshe may have suffered by reason of her unlawful dischargeby payment to her of a sum of money equal to that whichshe normally would have earned from May 25, 1977, thedate of her discharge, to the date of the offer of reinstate-ment, less her net earnings during the said period. Backpayshall be computed with interest on a quarterly basis in themanner prescribed by the Board in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977); see also Isis Plumbing & HeatingCo., 138 NLRB 716 (1962). To facilitate the computation,as well as to clarify the named employee's right to reinstate-ment and reemployment, Respondent shall make availableto the Board, upon request, payroll and other records neces-sary and appropriate for such purposes. The posting of anappropriate notice is also recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Claire Sylvan for engaging in pro-tected union and other concerted activities for mutual aidand protection, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)( I) and (3) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not engaged in other unfair laborpractices alleged in the consolidated complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommened:ORDER4The Respondent, Standard Motor Products, Inc., LongIsland City, Queens, New York, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discharging, disciplining, or otherwise discriminatingagainst employees for engaging in protected union or otherconcerted activities for mutual aid and protection with re-spect to wages, hours, or other terms and conditions of em-ployment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights which areguaranteed to them in Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Offer Claire Sylvan immediate and full reinstatementu In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.342 STANDARD MOTOR PRODUCTIS. IN(C.to her former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to her se-niority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofher unlawful discharge, in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary and useful in analyzing the amount of backpay dueand the right to reinstatement and employment under theterms of this recommended Order.(c) Post on its premises in Long Island City. Queens.New York, the attached notice marked "Appendix." Cop-ies of said notice, on forms provided by the Regional Direc-tor for Region 29, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 29, in writ-4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional t.abor Relations Board."ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I1 IS I't RIHtR RI)RtKl) that the consolidated complaintbe dismissed insofar as it alleges violations of Section81a)(I) and (3) of the Act other than those lfund herein tohave been committed.APPENDIXNo- l( l 'o EMPI.LOYEE.SPo()SI l) HY ORI)IR () IllFNAIIONAI. LABOR RE.AII()NS BOARI)An Agency of the United States GovernmentWl WIll.. NO discharge any employee, discipline, orotherwise discriminate against him or her for engagingin protected union and other concerted activities formutual aid or protection with respect to wages, hours.and other terms and conditions of employment.WE \Vll. NOI in any like or related manner interferewith, restrain. or coerce employees in the exercise ofthe rights which are guaranteed to them in Section 7 ofthe Act.W. i.l offer Claire Sylvan immediate and full re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges.and make her whole for any loss of earnings sufferedby reason of her unlawful discharge.SIANI)ARD MOTOR PR()I)t'( I I(.343